DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement(s) (IDS) submitted on 9-30-19, 7-29-19 & 6-12-19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgement is made of the preliminary amendment(s) filed 6-12-19.

Specification

5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter

6.	Claims 1-13 & 17-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Broadfield et al (WO 2017029381 A1) teaches all of the basic features of the claimed invention, however does not qualify as prior art. Bujak et al (US 2008/243327 as cited on the 6-12-19 written opinion does not explicitly or inherently disclose each element of the claimed invention. In particular, Bujak et al does not anticipate nor render obvious wherein the motion sensor is further configured to determine a second speed of the sensor unit a period of time after determination of the first speed of the sensor unit, 10and wherein the transmitter is configured to transmit to the controller second identification data if the second speed of the sensor unit exceeds a second threshold. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


WO 2017029381 A1  VEHICLE SENSOR
US 20190329605 A1 METHOD FOR WIRELESS OPTIMIZATION OF WHEEL MONITORING IN A VEHICLE, A WHEEL MONITORING SYSTEM OF A VEHICLE, AND ELECTRONIC WHEEL UNIT AND CONTROL DEVICE FOR A WHEEL MONITORING SYSTEM
GB 2542136 A Wheel loosening sensor
US 20160229236 A1 TIRE-PRESSURE SENSOR UNIT, A TIRE-PRESSURE NOTIFICATION DEVICE, AND VEHICLE
US 20150193992 A1 WHEEL MONITORING SYSTEM AND METHOD
US 20140019035 A1 METHOD AND DEVICE FOR MONITORING DATA RELATING TO THE TIRES OF A VEHICLE
CN 1942749 A Motion sensor used in monitoring tire pressure
JP 2005350046 A POSITION DETECTION DEVICE AND TIRE AIR PRESSURE DETECTION DEVICE PROVIDED WITH POSITION DETECTION FUNCTION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856